Case 1:20-cv-09413-PKC Document 1-1 Filed 11/10/20 Page 1 of 2




                     EXHIBIT A
                           Invoice
    Case 1:20-cv-09413-PKC Document 1-1 Filed 11/10/20 Page 2 of 2




                                                                                     1:
                                                                                     i
                                                                                      iI
                                                                                      i




                                                                                 '    I

                                                                                      '
                                                                                     11



\
                                                                     0(1),11\)
